 

FILED

December 23, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

EASTERN DISTRICT OF
CALIFORNIA

EASTERN DISTRICT OF CALIFORNIA

DEPUTY CLERK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19-CR-00227-MCE
Plaintiff, )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
KRISTY MARIE TAPP, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release KRISTY MARIE TAPP, Case No. 2:19-CR-
00227-MCE, Charge 18 USC § 1040.F, from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:

Y Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

_vY_ (Other)Dft shall be released at 9:00 am on 12/26/2019 to Pretrial
Services, With Pretrial Release Supervision and Conditions of Release as
stated on the record in open court.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on_December 23,2019 at __ 2:35 pm..

By /s/ Deborah Barnes

Deborah Barnes
United States Magistrate Judge

 
